Exhibit 10.1

LAKELAND BANCORP, INC.

2018 OMNIBUS EQUITY INCENTIVE PLAN

1. Establishment and Purpose

1.1 The purpose of the Lakeland Bancorp, Inc. 2018 Omnibus Equity Incentive Plan
(the “Plan”) is to provide a means whereby eligible employees, officers,
non-employee directors and other individual service providers develop a sense of
proprietorship and personal involvement in the development and financial success
of the Company and to encourage them to devote their best efforts to the
business of the Company, thereby advancing the interests of the Company and its
stockholders. The Company, by means of the Plan, seeks to retain the services of
such eligible persons and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Subsidiaries.

1.2 The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Incentive Bonus Awards, Other Cash-Based
Awards and Other Stock-Based Awards. This Plan shall become effective upon the
date set forth in Section 17.1 hereof.

2. Definitions

Wherever the following capitalized terms are used in the Plan, they shall have
the meanings specified below:

2.1 “Affiliate” means, with respect to a Person, a Person that directly or
indirectly Controls, or is Controlled by, or is under common Control with, such
Person.

2.2 “Applicable Law” means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction that applies to Awards.

2.3 “Award” means an award of a Stock Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit,
Incentive Bonus Award, Other Cash-Based Award and/or Other Stock-Based Award
granted under the Plan.

2.4 “Award Agreement” means either (i) a written or electronic agreement entered
into between the Company and a Participant setting forth the terms and
conditions of an Award including any amendment or modification thereof, or
(ii) a written or electronic statement issued by the Company to a Participant
describing the terms and provisions of such Award, including any amendment or
modification thereof. The Committee may provide for the use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
internet or other non-paper means for the acceptance thereof and actions
thereunder by a Participant. Each Award Agreement shall be subject to the terms
and conditions of the Plan and need not be identical.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cause” means a Participant’s (i) conviction of, or the entry of a plea of
guilty or no contest to, a felony or any other crime that causes the Company or
its Affiliates public disgrace or disrepute, or materially and adversely affects
the Company’s or its Affiliates’ operations or financial performance, (ii) gross
negligence or willful misconduct with respect to the Company or any of its
Affiliates, including,



--------------------------------------------------------------------------------

without limitation fraud, embezzlement, theft or proven dishonesty in the course
of Awardee’s employment or other service; (iii) use of controlled drugs other
than in accordance with a physician’s prescription; (iv) refusal to perform any
lawful, material obligation or fulfill any duty (other than any duty or
obligation of the type described in clause (vi) below) to the Company or its
Affiliates (other than due to a disability), which refusal, if curable, is not
cured within fifteen (15) days after delivery of written notice thereof;
(v) material breach of any agreement with or duty owed to the Company or any of
its Affiliates, which breach, if curable, is not cured within fifteen (15) days
after the delivery of written notice thereof; or (vi) any breach of any
obligation or duty to the Company or any of its Affiliates (whether arising by
statute, common law or agreement) relating to confidentiality, noncompetition,
nonsolicitation or proprietary rights.. Notwithstanding the foregoing, if a
Participant and the Company (or any of its Affiliates) have entered into an
employment agreement, consulting agreement or other similar agreement that
specifically defines “cause,” then with respect to such Participant, “Cause”
shall have the meaning defined in that employment agreement, consulting
agreement or other agreement.

2.7 “Change in Control Event” means the occurrence of any one of the following
events:

(i) the consummation of any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of the shares
of Common Stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger; or

(ii) the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, other than to a Subsidiary or Affiliate; or

(iii) an approval by the shareholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company; or

(iv) any action pursuant to which any person (as such term is defined in
Section 13(d) of the Exchange Act), corporation or other entity (other than any
person who owns more than ten percent (10%) of the outstanding Common Stock on
the date of adoption of this Plan by the Board, the Company or any benefit plan
sponsored by the Company or any of its Subsidiaries) shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of shares of capital stock entitled to vote
generally for the election of directors of the Company (“Voting Securities”)
representing fifty-one (51%) percent or more of the combined voting power of the
Company’s then outstanding Voting Securities (calculated as provided in Rule
13d-3(d) in the case of rights to acquire any such securities), unless, prior to
such person so becoming such beneficial owner, the Board shall determine that
such person so becoming such beneficial owner shall not constitute a Change in
Control Event; or

(v) the individuals (A) who, as of the date on which the Plan is first adopted
by the Board, constitute the Board (the “Original Directors”) and (B) who
thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two thirds of the
Original Directors then still in office (such Directors being called “Additional
Original Directors”) and (C) who thereafter are elected to the Board and whose
election or nomination for election to the Board was approved by a vote of at
least two thirds of the Original Directors and Additional Original Directors
then still in office, cease for any reason to constitute a majority of the
members of the Board.

 

-2-



--------------------------------------------------------------------------------

2.8 “Code” means the Internal Revenue Code of 1986, as amended. For purposes of
this Plan, references to sections of the Code shall be deemed to include
references to any applicable regulations thereunder and any successor or similar
provision.

2.9 “Committee” means the committee of the Board delegated with the authority to
administer the Plan, or the full Board, as provided in Section 3 of the Plan.
With respect to any decision relating to a Reporting Person, the Committee shall
consist solely of two or more directors who are disinterested within the meaning
of Rule 16b-3 promulgated under the Exchange Act, as amended from time to time,
or any successor provision. The fact that a Committee member shall fail to
qualify under any of these requirements shall not invalidate an Award if the
Award is otherwise validly made under the Plan. The Board may at any time
appoint additional members to the Committee, remove and replace members of the
Committee with or without cause, and fill vacancies on the Committee however
caused.

2.10 “Common Stock” means the Company’s Common Stock, no par value per share.

2.11 “Company” means Lakeland Bancorp, Inc., a New Jersey corporation, and any
successor thereto as provided in Section 15.8.

2.12 “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an employee, director or consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an employee, director or
consultant or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Committee in its sole discretion, such Participant’s
Continuous Service will be considered to have terminated on the date such entity
ceases to qualify as an Affiliate. For example, a change in status from an
employee of the Company to a consultant of an Affiliate or to a director will
not constitute an interruption of Continuous Service. To the extent permitted by
Applicable Law, the Committee or the chief executive officer of the Company, in
that party’s sole discretion, may determine whether Continuous Service will be
considered interrupted in the case of (i) any leave of absence approved by the
Company or chief executive officer, including sick leave, military leave or any
other personal leave, or (ii) transfers between the Company, an Affiliate, or
their successors. Notwithstanding the foregoing, a leave of absence will be
treated as Continuous Service for purposes of vesting in an Award only to such
extent as may be provided in the Company’s (or an Affiliate’s) leave of absence
policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by Applicable Law or
permitted by the Committee. Unless the Committee provides otherwise, in its sole
discretion, or as otherwise required by Applicable Law, vesting of Awards shall
be tolled during any unpaid leave of absence by a Participant.

2.13 “Control” means, as to any Person, the power to direct or cause the
direction of the management and policies of such Person, or the power to appoint
directors of the Company, whether through the ownership of voting securities, by
contract or otherwise (the terms “Controlled by” and “under common Control with”
shall have correlative meanings).

2.14 “Date of Grant” means the date on which an Award under the Plan is granted
by the Committee, or such later date as the Committee may specify to be the
effective date of an Award.

2.15 “Disability” means a Participant being considered “disabled” within the
meaning of Section 409A of the Code and Treasury Regulation 1.409A-3(i)(4), as
well as any successor regulation or interpretation.

2.16 “Effective Date” means the date set forth in Section 17.1 hereof.

 

-3-



--------------------------------------------------------------------------------

2.17 “Eligible Person” means any person who is an employee, officer, director,
consultant, advisor or other individual service provider of the Company or any
Subsidiary, or any person who is determined by the Committee to be a prospective
employee, officer, director, consultant, advisor or other individual service
provider of the Company or any Subsidiary.

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.19 “Fair Market Value” of a share of Common Stock shall be, as applied to a
specific date (i) the closing price of a share of Common Stock as of such date
on the principal established stock exchange or national market system on which
the Common Stock is then traded (or, if there is no trading in the Common Stock
as of such date, the closing price of a share of Common Stock on the most recent
date preceding such date on which trades of the Common Stock were recorded), or
(ii) if the shares of Common Stock are not then traded on an established stock
exchange or national market system but are then traded in an over-the-counter
market, the average of the closing bid and asked prices for the shares of Common
Stock in such over-the-counter market as of such date (or, if there are no
closing bid and asked prices for the shares of Common Stock as of such date, the
average of the closing bid and the asked prices for the shares of Common Stock
on the most recent date preceding such date on which such closing bid and asked
prices are available on such over-the-counter market), or (iii) if the shares of
Common Stock are not then listed on a national securities exchange or national
market system or traded in an over-the-counter market, the price of a share of
Common Stock as determined by the Committee in its discretion in a manner
consistent with Section 409A of the Code and Treasury Regulation
1.409A-1(b)(5)(iv), as well as any successor regulation or interpretation.

2.20 “Incentive Bonus Award” means an Award granted under Section 12 of the
Plan.

2.21 “Incentive Stock Option” means a Stock Option granted under Section 6
hereof that is intended to meet the requirements of Section 422 of the Code and
the regulations promulgated thereunder.

2.22 “Nonqualified Stock Option” means a Stock Option granted under Section 6
hereof that is not an Incentive Stock Option.

2.23 “Other Cash-Based Award” means a contractual right granted to an Eligible
Person under Section 13 hereof entitling such Eligible Person to receive a cash
payment at such times, and subject to such conditions, as are set forth in the
Plan and the applicable Award Agreement.

2.24 “Other Stock-Based Award” means a contractual right granted to an Eligible
Person under Section 13 representing a notional unit interest equal in value to
a share of Common Stock to be paid and distributed at such times, and subject to
such conditions as are set forth in the Plan and the applicable Award Agreement.

2.25 “Outside Director” means a director of the Board who is not an employee of
the Company or a Subsidiary.

2.26 “Participant” means any Eligible Person who holds an outstanding Award
under the Plan.

2.27 “Person” shall mean, unless otherwise provided, any individual,
partnership, firm, trust, corporation, limited liability company or other
similar entity. When two or more Persons act as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of Common Stock, such partnership, limited partnership, syndicate or
group shall be deemed a “Person”

 

-4-



--------------------------------------------------------------------------------

2.28 “Performance Goals” shall mean performance goals established by the
Committee as contingencies for the grant, exercise, vesting, distribution,
payment and/or settlement, as applicable, of Awards.

2.29 “Performance Shares” means a contractual right granted to an Eligible
Person under Section 10 hereof representing a notional unit interest equal in
value to a share of Common Stock to be paid and distributed at such times, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

2.30 “Performance Unit” means a contractual right granted to an Eligible Person
under Section 11 hereof representing a notional dollar interest as determined by
the Committee to be paid and distributed at such times, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.

2.31 “Plan” means this Lakeland Bancorp, Inc. 2018 Omnibus Equity Incentive
Plan, as it may be amended from time to time.

2.32 “Prior Plan” means the Lakeland Bancorp, Inc. 2009 Equity Compensation
Program, as amended and restated effective February 27, 2014.

2.33 “Reporting Person” means an officer, director or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

2.34 “Restricted Stock Award” means a grant of shares of Common Stock to an
Eligible Person under Section 8 hereof that are issued subject to such vesting
and transfer restrictions and such other conditions as are set forth in the Plan
and the applicable Award Agreement.

2.35 “Restricted Stock Unit Award” means a contractual right granted to an
Eligible Person under Section 9 hereof representing notional unit interests
equal in value to a share of Common Stock to be paid and distributed at such
times, and subject to such conditions, as are set forth in the Plan and the
applicable Award Agreement.

2.36 “Securities Act” means the Securities Act of 1933, as amended.

2.37 “Stock Appreciation Right” or “SAR” means a contractual right granted to an
Eligible Person under Section 7 hereof entitling such Eligible Person to receive
a payment, upon the exercise of such right, in such amount and at such time, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

2.38 “Stock Option” means a contractual right granted to an Eligible Person
under Section 6 hereof to purchase shares of Common Stock at such time and
price, and subject to such conditions, as are set forth in the Plan and the
applicable Award Agreement.

2.39 “Subsidiary” means an entity (whether or not a corporation) that is wholly
or majority owned or controlled, directly or indirectly, by the Company;
provided, however, that with respect to Incentive Stock Options, the term
“Subsidiary” shall include only an entity that qualifies under section 424(f) of
the Code as a “subsidiary corporation” with respect to the Company.

3. Administration

3.1 Committee Members. The Plan shall be administered by the Committee; provided
that the entire Board may act in lieu of the Committee on any matter, subject to
Section 16b-3 Award

 

-5-



--------------------------------------------------------------------------------

requirements referred to in Section 2.9 of the Plan. If and to the extent
permitted by Applicable Law, the Committee may authorize one or more Reporting
Persons (or other officers) to make Awards to Eligible Persons who are not
Reporting Persons (or other officers whom the Committee has specifically
authorized to make Awards). Subject to Applicable Law and the restrictions set
forth in the Plan, the Committee may delegate administrative functions to
individuals who are Reporting Persons, officers, or employees of the Company or
its Subsidiaries.

3.2 Committee Authority. The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance criteria,
performance goals and other conditions of an Award, the duration of the Award,
and all other terms of the Award. Subject to the terms of the Plan, the
Committee shall have authority to amend the terms of an Award in any manner that
is not inconsistent with the Plan (including without limitation to determine,
add, cancel, waive, amend or otherwise alter any restrictions, terms or
conditions of any Award, or extend the post-termination exercisability period of
any Stock Option and/or Stock Appreciation Right); provided that neither the
Board nor the Committee may, without shareholder approval, reduce or reprice the
exercise price of any Stock Option and/or Stock Appreciation Right that exceeds
the Fair Market Value of a share of Common Stock on the date of such repricing;
and provided further that no such action shall adversely affect the rights of a
Participant with respect to an outstanding Award without the Participant’s
consent. The Committee shall also have discretionary authority to interpret the
Plan, to make all factual determinations under the Plan, and to make all other
determinations necessary or advisable for Plan administration, including,
without limitation, to correct any defect, to supply any omission or to
reconcile any inconsistency in the Plan or any Award Agreement. The Committee
may prescribe, amend, and rescind rules and regulations relating to the Plan.
The Committee’s determinations under the Plan need not be uniform and may be
made by the Committee selectively among Participants and Eligible Persons,
whether or not such persons are similarly situated. The Committee shall, in its
discretion, consider such factors as it deems relevant in making its
interpretations, determinations and actions under the Plan including, without
limitation, the recommendations or advice of any officer or employee of the
Company or such attorneys, consultants, accountants or other advisors as it may
select. All interpretations, determinations, and actions by the Committee shall
be final, conclusive, and binding upon all parties.

3.3 No Liability; Indemnification. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to the Plan or any Award or Award Agreement. The
Company and its Subsidiaries shall pay or reimburse any member of the Committee,
as well as any other Person who takes action on behalf of the Plan, for all
reasonable expenses incurred with respect to the Plan, and to the full extent
allowable under Applicable Law shall indemnify each and every one of them for
any claims, liabilities, and costs (including reasonable attorney’s fees)
arising out of their good faith performance of duties on behalf of the Company
with respect to the Plan. The Company and its Subsidiaries may, but shall not be
required to, obtain liability insurance for this purpose.

4. Shares Subject to the Plan

4.1 Plan Share Limitation.

(a) Subject to adjustment pursuant to Section 4.3 and any other applicable
provisions hereof, the maximum aggregate number of shares of Common Stock which
may be issued

 

-6-



--------------------------------------------------------------------------------

under all Awards granted to Participants under the Plan shall be 2,000,000
shares; provided, however, that such number shall be increased by the number of
shares of Common Stock subject to outstanding grants or awards under the Prior
Plan as of the Effective Date which are thereafter forfeited, canceled or
otherwise lapse. All 2,000,000 of such shares initially available pursuant to
this Section 4.1(a) may, but need not, be issued in respect of Incentive Stock
Options.

(b) Shares of Common Stock issued under the Plan may be either authorized but
unissued shares or shares held in the Company’s treasury. To the extent that any
Award payable in shares of Common Stock is forfeited, cancelled, returned to the
Company for failure to satisfy vesting requirements or upon the occurrence of
other forfeiture events, or otherwise terminates without payment being made
thereunder, the shares of Common Stock covered thereby will no longer be counted
against the foregoing maximum share limitation and may again be made subject to
Awards under the Plan pursuant to such limitations. Awards settled in cash shall
not count against the foregoing maximum share limitation. Shares of Common Stock
that otherwise would have been issued upon the exercise of a Stock Option or SAR
or in payment with respect to any other form of Award, but are surrendered in
payment or partial payment of the exercise price thereof and/or taxes withheld
with respect to the exercise thereof or the making of such payment, will be
counted against the foregoing maximum share limitations.

4.2 Outside Director Limitation. Subject to adjustment as provided in
Section 4.3, the accounting value of Awards granted under the Plan to any
Outside Director during any calendar year shall not exceed $150,000.

4.3 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary dividend, stock split, reverse stock split, or
other distribution with respect to the shares of Common Stock, or any merger,
reorganization, consolidation, combination, spin-off or other similar corporate
change, or any other change affecting the Common Stock, the Committee shall, in
the manner and to the extent that it deems appropriate and equitable to the
Participants and consistent with the terms of the Plan, cause an adjustment to
be made in (i) the maximum numbers and kind of shares provided in Section 4.1
hereof, (ii) the numbers and kind of shares of Common Stock, units, or other
rights subject to then outstanding Awards, (iii) the price for each share or
unit or other right subject to then outstanding Awards, (iv) the performance
measures or goals relating to the vesting of an Award, and (v) any other terms
of an Award that are affected by the event to prevent dilution or enlargement of
a Participant’s rights under an Award. Notwithstanding the foregoing, in the
case of Incentive Stock Options, any such adjustments shall, to the extent
practicable, be made in a manner consistent with the requirements of
Section 424(a) of the Code.

5. Participation and Awards

5.1 Designation of Participants. All Eligible Persons are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan. The Committee has the authority, in its discretion, to determine and
designate from time to time those Eligible Persons who are to be granted Awards,
the types of Awards to be granted and the number of shares of Common Stock or
units subject to Awards granted under the Plan. In selecting Eligible Persons to
be Participants and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate.

5.2 Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award

 

-7-



--------------------------------------------------------------------------------

may consist of one type of right or benefit hereunder or of two or more such
rights or benefits granted in tandem or in the alternative. To the extent deemed
appropriate by the Committee, an Award shall be evidenced by an Award Agreement
as described in Section 15.1 hereof.

6. Stock Options

6.1 Grant of Stock Option. A Stock Option may be granted to any Eligible Person
selected by the Committee. Subject to the provisions of Section 6.6 hereof and
Section 422 of the Code, each Stock Option shall be designated, in the sole
discretion of the Committee, as an Incentive Stock Option or as a Nonqualified
Stock Option.

6.2 Exercise Price. The exercise price per share of a Stock Option shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the Date
of Grant, subject to adjustments as provided for under Section 4.3.

6.3 Vesting of Stock Options. The Committee shall in its sole discretion
prescribe the time or times at which, or the conditions upon which, a Stock
Option or portion thereof shall become vested and/or exercisable. Unless
otherwise provided by the Committee, no Stock Option shall provide for vesting
or exercise earlier than one year after the Date of Grant. The requirements for
vesting and exercisability of a Stock Option may be based on the Continuous
Service of the Participant for a specified time period (or periods) and/or on
the attainment of a specified performance goal (or goals) established by the
Committee in its discretion. The Committee may, in its sole discretion,
accelerate the vesting or exercisability of any Stock Option at any time. The
Committee, in its sole discretion, may allow a Participant to exercise unvested
Nonqualified Stock Options, in which case the shares of Common Stock then issued
shall be Restricted Stock having analogous vesting restrictions to the unvested
Nonqualified Stock Options.

6.4 Term of Stock Options. The Committee shall in its discretion prescribe in an
Award Agreement the period during which a vested Stock Option may be exercised,
provided that the maximum term of a Stock Option shall be ten (10) years from
the Date of Grant. A Stock Option may be earlier terminated as specified by the
Committee and set forth in an Award Agreement upon or following the termination
of a Participant’s Continuous Service for any reason, including by reason of
voluntary resignation, death, Disability, termination for Cause or any other
reason. Except as otherwise provided in this Section 6 or in an Award Agreement
as such agreement may be amended from time to time upon authorization of the
Committee, no Stock Option may be exercised at any time during the term thereof
unless the Participant is then in Continuous Service. Notwithstanding the
foregoing, unless an Award Agreement provides otherwise:

(a) If a Participant’s Continuous Service terminates by reason of his or her
death, any Stock Option held by such Participant may, to the extent then
exercisable, be exercised by such Participant’s estate or any Person who
acquires the right to exercise such Stock Option by bequest or inheritance at
any time in accordance with its terms for up to one year after the date of such
Participant’s death (but in no event after the earlier of the expiration of the
term of such Stock Option or such time as the Stock Option is otherwise canceled
or terminated in accordance with its terms). Upon expiration of such one-year
period, no portion of the Stock Option held by such Participant shall be
exercisable and the Stock Option shall be deemed to be canceled, forfeited and
of no further force or effect.

(b) If a Participant’s Continuous Service terminates by reason of his or her
Disability, any Stock Option held by such Participant may, to the extent then
exercisable, be exercised by the Participant or his or her personal
representative at any time in accordance with its terms for up to one year after
the date of such Participant’s termination of Continuous Service (but in no

 

-8-



--------------------------------------------------------------------------------

event after the earlier of the expiration of the term of such Stock Option or
such time as the Stock Option is otherwise canceled or terminated in accordance
with its terms). Upon expiration of such one-year period, no portion of the
Stock Option held by such Participant shall be exercisable and the Stock Option
shall be deemed to be canceled, forfeited and of no further force or effect.

(c) If a Participant’s Continuous Service terminates for any reason other than
death, Disability or Cause, any Stock Option held by such Participant may, to
the extent then exercisable, be exercised by the Participant up until ninety
(90) days following such termination of Continuous Service (but in no event
after the earlier of the expiration of the term of such Stock Option or such
time as the Stock Option is otherwise canceled or terminated in accordance with
its terms). Upon expiration of such 90-day period, no portion of the Stock
Option held by such Participant shall be exercisable and the Stock Option shall
be deemed to be canceled, forfeited and of no further force or effect.

(d) To the extent that a Stock Option of a Participant whose Continuous Service
terminates is not exercisable, such Stock Option shall be deemed forfeited and
canceled on the ninetieth (90th) day after such termination of Continuous
Service or at such earlier time as the Committee may determine.

6.5 Stock Option Exercise. Subject to such terms and conditions as shall be
specified in an Award Agreement, a Stock Option may be exercised in whole or in
part at any time during the term thereof by notice in the form required by the
Company, and payment of the aggregate exercise price by certified or bank check,
or such other means as the Committee may accept. As set forth in an Award
Agreement or otherwise determined by the Committee, in its sole discretion, at
or after grant, payment in full or in part of the exercise price of an Option
may be made: (i) in the form of shares of Common Stock that have been held by
the Participant for such period as the Committee may deem appropriate for
accounting purposes or otherwise, valued at the Fair Market Value of such shares
on the date of exercise; (ii) by surrendering to the Company shares of Common
Stock otherwise receivable on exercise of the Option; (iii) by a cashless
exercise program implemented by the Committee in connection with the Plan;
and/or (iv) by such other method as may be approved by the Committee and set
forth in an Award Agreement (provided that such method does not involve the
Company providing a loan or other extension of credit to the Participant).
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment of the exercise
price and satisfaction of any applicable tax withholding pursuant to
Section 16.5, the Company shall deliver to the Participant evidence of book
entry shares of Common Stock, or upon the Participant’s request, Common Stock
certificates in an appropriate amount based upon the number of shares of Common
Stock purchased under the Option. Unless otherwise determined by the Committee,
all payments under all of the methods indicated above shall be paid in United
States dollars or shares of Common Stock, as applicable.

6.6 Additional Rules for Incentive Stock Options.

(a) Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee under Treasury Regulation §1.421-1(h) of
the Company or any Subsidiary.

(b) Annual Limits. No Incentive Stock Option shall be granted to an Eligible
Person as a result of which the aggregate Fair Market Value (determined as of
the Date of Grant) of the stock with respect to which Incentive Stock Options
are exercisable for the first time in any calendar year under the Plan and any
other stock option plans of the Company or any Subsidiary would exceed $100,000,
determined in accordance with Section 422(d) of the

 

-9-



--------------------------------------------------------------------------------

Code. This limitation shall be applied by taking Incentive Stock Options into
account in the order in which granted.

(c) Ten Percent Stockholders. If a Stock Option granted under the Plan is
intended to be an Incentive Stock Option, and if the Participant, at the time of
grant, owns stock possessing ten percent (10%) or more of the total combined
voting power of all classes of Common Stock of the Company or any Subsidiary,
then (i) the Stock Option exercise price per share shall in no event be less
than 110% of the Fair Market Value of the Common Stock on the date of such grant
and (ii) such Stock Option shall not be exercisable after the expiration of five
(5) years following the date such Stock Option is granted.

(d) Termination of Employment. An Award of an Incentive Stock Option shall
provide that such Stock Option may be exercised not later than three (3) months
following termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one (1) year following death or a permanent and
total disability within the meaning of Section 22(e)(3) of the Code, as and to
the extent determined by the Committee to be necessary to comply with the
requirements of Section 422 of the Code.

(e) Disqualifying Dispositions. If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two (2) years following the
Date of Grant or one (1) year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.

7. Stock Appreciation Rights

7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event.

7.2 Base Price. The base price of a Stock Appreciation Right shall be determined
by the Committee in its sole discretion; provided, however, that the base price
for any grant of a Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of a share of Common Stock on the Date of Grant, subject to
adjustments as provided for under Section 4.3.

7.3 Vesting Stock Appreciation Rights. The Committee shall in its discretion
prescribe the time or times at which, or the conditions upon which, a Stock
Appreciation Right or portion thereof shall become vested and/or exercisable.
Unless otherwise provided by the Committee, no Stock Appreciation Right shall
provide for vesting or exercise earlier than one year after the Date of Grant.
The requirements for vesting and exercisability of a Stock Appreciation Right
may be based on the Continuous Service of a Participant for a specified time
period (or periods) or on the attainment of a specified performance goal (or
goals) established by the Committee in its discretion. The Committee may, in its
sole discretion, accelerate the vesting or exercisability of any Stock
Appreciation Right at any time.

7.4 Term of Stock Appreciation Rights. The Committee shall in its discretion
prescribe in an Award Agreement the period during which a vested Stock
Appreciation Right may be exercised, provided that the maximum term of a Stock
Appreciation Right shall be ten (10) years from the Date of Grant. A Stock
Appreciation Right may be earlier terminated as specified by the Committee and
set forth in an Award Agreement upon or following the termination of a
Participant’s Continuous Service for

 

-10-



--------------------------------------------------------------------------------

any reason, including by reason of voluntary resignation, death, Disability,
termination for Cause or any other reason. Except as otherwise provided in this
Section 7 or in an Award Agreement as such agreement may be amended from time to
time upon authorization of the Committee, no Stock Appreciation Right may be
exercised at any time during the term thereof unless the Participant is then in
Continuous Service.

7.5 Payment of Stock Appreciation Rights. Subject to such terms and conditions
as shall be specified in an Award Agreement, a vested Stock Appreciation Right
may be exercised in whole or in part at any time during the term thereof by
notice in the form required by the Company and payment of any exercise price.
Upon the exercise of a Stock Appreciation Right and payment of any applicable
exercise price, a Participant shall be entitled to receive an amount determined
by multiplying: (i) the excess of the Fair Market Value of a share of Common
Stock on the date of exercise of the Stock Appreciation Right over the base
price of such Stock Appreciation Right, by (ii) the number of shares as to which
such Stock Appreciation Right is exercised. Payment of the amount determined
under the immediately preceding sentence may be made, as approved by the
Committee and set forth in the Award Agreement, in shares of Common Stock valued
at their Fair Market Value on the date of exercise, in cash, or in a combination
of shares of Common Stock and cash, subject to applicable tax withholding
requirements set forth in Section 16.5. If Stock Appreciation Rights are settled
in shares of Common Stock, then as soon as practicable following the date of
settlement the Company shall deliver to the Participant evidence of book entry
shares of Common Stock, or upon the Participant’s request, Common Stock
certificates in an appropriate amount.

8. Restricted Stock Awards

8.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award. The Committee may provide in an Award Agreement for the
payment of dividends and distributions to the Participant such times as paid to
stockholders generally or at the times of vesting or other payment of the
Restricted Stock Award. If any dividends or distributions are paid in stock
while a Restricted Stock Award is subject to restrictions under Section 8.3 of
the Plan, the dividends or other distributions shares shall be subject to the
same restrictions on transferability as the shares of Common Stock to which they
were paid unless otherwise set forth in the Award Agreement. The Committee may
also subject the grant of any Restricted Stock Award to the execution of a
voting agreement with the Company or with any Affiliate of the Company.

8.2 Vesting Requirements. The restrictions imposed on shares of Common Stock
granted under a Restricted Stock Award shall lapse in accordance with the
vesting requirements specified by the Committee in the Award Agreement. Upon
vesting of a Restricted Stock Award, such Award shall be subject to the tax
withholding requirement set forth in Section 16.5. The requirements for vesting
of a Restricted Stock Award may be based on the Continuous Service of the
Participant for a specified time period (or periods) or on the attainment of a
specified performance goal (or goals) established by the Committee in its
discretion. The Committee may, in its sole discretion, accelerate the vesting of
a Restricted Stock Award at any time. If the vesting requirements of a
Restricted Stock Award shall not be satisfied, the Award shall be forfeited and
the shares of Common Stock subject to the Award shall be returned to the
Company. In the event that the Participant paid any purchase price with respect
to such forfeited shares, unless otherwise provided by the Committee in an Award
Agreement, the Company will refund to the Participant the lesser of (i) such
purchase price and (ii) the Fair Market Value of such shares on the date of
forfeiture.

8.3 Restrictions. Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed

 

-11-



--------------------------------------------------------------------------------

or have expired, unless otherwise allowed by the Committee. The Committee may
require in an Award Agreement that certificates representing the shares granted
under a Restricted Stock Award bear a legend making appropriate reference to the
restrictions imposed, and that certificates representing the shares granted or
sold under a Restricted Stock Award will remain in the physical custody of an
escrow holder until all restrictions are removed or have expired.

8.4 Rights as Stockholder. Subject to the foregoing provisions of this Section 8
and the applicable Award Agreement, the Participant to whom a Restricted Stock
Award is made shall have all rights of a stockholder with respect to the shares
granted to the Participant under the Restricted Stock Award, including the right
to vote the shares and receive all dividends and other distributions paid or
made with respect thereto, unless the Committee determines otherwise at the time
the Restricted Stock Award is granted.

8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within thirty (30) days following the Date of Grant, a
copy of such election with the Company (directed to the Secretary thereof) and
with the Internal Revenue Service, in accordance with the regulations under
Section 83 of the Code. The Committee may provide in an Award Agreement that the
Restricted Stock Award is conditioned upon the Participant’s making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code.

9. Restricted Stock Unit Awards

9.1 Grant of Restricted Stock Unit Awards. A Restricted Stock Unit Award may be
granted to any Eligible Person selected by the Committee. The value of each
stock unit under a Restricted Stock Unit Award is equal to the Fair Market Value
of the Common Stock on the applicable date or time period of determination, as
specified by the Committee. A Restricted Stock Unit Award shall be subject to
such restrictions and conditions as the Committee shall determine. A Restricted
Stock Unit Award may be granted together with a dividend equivalent right with
respect to the shares of Common Stock subject to the Award, which may be
accumulated and may be deemed reinvested in additional stock units, as
determined by the Committee in its sole discretion. If any dividend equivalents
are paid while a Restricted Stock Unit Award is subject to restrictions under
Section 9 of the Plan, the Committee may, in its sole discretion, provide in the
Award Agreement for such dividend equivalents to immediately be paid to the
Participant holding such Restricted Stock Unit Award or pay such dividend
equivalents subject to the same restrictions on transferability as the
Restricted Stock Units to which they relate.

9.2 Vesting of Restricted Stock Unit Awards. On the Date of Grant, the Committee
shall, in its discretion, determine any vesting requirements with respect to a
Restricted Stock Unit Award, which shall be set forth in the Award Agreement.
The requirements for vesting of a Restricted Stock Unit Award may be based on
the Continuous Service of the Participant for a specified time period (or
periods) or on the attainment of a specified performance goal (or goals)
established by the Committee in its discretion. The Committee may, in its sole
discretion, accelerate the vesting of a Restricted Stock Unit Award at any time.
A Restricted Stock Unit Award may also be granted on a fully vested basis, with
a deferred payment date as may be determined by the Committee or elected by the
Participant in accordance with rules established by the Committee.

9.3 Payment of Restricted Stock Unit Awards. A Restricted Stock Unit Award shall
become payable to a Participant at the time or times determined by the Committee
and set forth in the Award Agreement, which may be upon or following the vesting
of the Award. Payment of a Restricted Stock Unit Award may be made, at the
discretion of the Committee, in cash or in shares of Common Stock, or in a
combination thereof as described in the Award Agreement, subject to applicable
tax withholding

 

-12-



--------------------------------------------------------------------------------

requirements set forth in Section 16.5. Any cash payment of a Restricted Stock
Unit Award shall be made based upon the Fair Market Value of the Common Stock,
determined on such date or over such time period as determined by the Committee.
Notwithstanding the foregoing, unless specified otherwise in the Award
Agreement, any Restricted Stock Unit, whether settled in Common Stock or cash,
shall be paid no later than two and one-half months after the later of the
calendar year or fiscal year in which the Restricted Stock Units vest. If
Restricted Stock Unit Awards are settled in shares of Common Stock, then as soon
as practicable following the date of settlement, the Company shall deliver to
the Participant evidence of book entry shares of Common Stock, or upon the
Participant’s request, Common Stock certificates in an appropriate amount.

10. Performance Shares

10.1 Grant of Performance Shares. Performance Shares may be granted to any
Eligible Person selected by the Committee. A Performance Share Award shall be
subject to such restrictions and condition as the Committee shall specify. A
Performance Share Award may be granted with a dividend equivalent right with
respect to the shares of Common Stock subject to the Award, which may be
accumulated and may be deemed reinvested in additional stock units, as
determined by the Committee in its sole discretion.

10.2 Value of Performance Shares. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the Date of Grant. The
Committee shall set performance goals in its discretion that, depending on the
extent to which they are met over a specified time period, shall determine the
number of Performance Shares that shall be paid to a Participant.

10.3 Earning of Performance Shares. After the applicable time period has ended,
the number of Performance Shares earned by the Participant over such time period
shall be determined as a function of the extent to which the applicable
corresponding performance goals have been achieved. This determination shall be
made solely by the Committee. The Committee may, in its sole discretion, waive
any performance or vesting conditions relating to a Performance Share Award.

10.4 Form and Timing of Payment of Performance Shares. The Committee shall pay
at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Shares in the form of cash or in shares of
Common Stock or in a combination thereof, as specified in a Participant’s Award
Agreement, subject to applicable tax withholding requirements set forth in
Section 16.5. Notwithstanding the foregoing, unless specified otherwise in the
Award Agreement, all Performance Shares shall be paid no later than two and
one-half months following the later of the calendar year or fiscal year in which
such Performance Shares vest. Any shares of Common Stock paid to a Participant
under this Section 10.4 may be subject to any restrictions deemed appropriate by
the Committee. If Performance Shares are settled in shares of Common Stock, then
as soon as practicable following the date of settlement the Company shall
deliver to the Participant evidence of book entry shares of Common Stock, or
upon the Participant’s request, Common Stock certificates in an appropriate
amount.

11. Performance Units

11.1 Grant of Performance Units. Performance Units may be granted to any
Eligible Person selected by the Committee. A Performance Unit Award shall be
subject to such restrictions and condition as the Committee shall specify in a
Participant’s Award Agreement.

11.2 Value of Performance Units. Each Performance Unit shall have an initial
notional value equal to a dollar amount determined by the Committee, in its sole
discretion. The Committee shall set performance goals in its discretion that,
depending on the extent to which they are met over a specified

 

-13-



--------------------------------------------------------------------------------

time period, will determine the number of Performance Units that shall be
settled and paid to the Participant.

11.3 Earning of Performance Units. After the applicable time period has ended,
the number of Performance Units earned by the Participant, and the amount
payable in cash, in shares or in a combination thereof, over such time period
shall be determined as a function of the extent to which the applicable
corresponding performance goals have been achieved. This determination shall be
made solely by the Committee. The Committee may, in its sole discretion, waive
any performance or vesting conditions relating to a Performance Unit Award.

11.4 Form and Timing of Payment of Performance Units. The Committee shall pay at
the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Units in the form of cash or in shares of
Common Stock or in a combination thereof, as specified in a Participant’s Award
Agreement, subject to applicable tax withholding requirements set forth in
Section 16.5. Notwithstanding the foregoing, unless specified otherwise in the
Award Agreement, all Performance Units shall be paid no later than two and
one-half months following the later of the calendar year or fiscal year in which
such Performance Units vest. Any shares of Common Stock paid to a Participant
under this Section 11.4 may be subject to any restrictions deemed appropriate by
the Committee. If Performance Units are settled in shares of Common Stock, then
as soon as practicable following the date of settlement the Company shall
deliver to the Participant evidence of book entry shares of Common Stock, or
upon the Participant’s request, Common Stock certificates in an appropriate
amount.

12. Incentive Bonus Awards

12.1 Incentive Bonus Awards. The Committee, at its discretion, may grant
Incentive Bonus Awards to such Participants as it may designate from time to
time. The terms of a Participant’s Incentive Bonus Award shall be set forth in
the Participant’s Award Agreement. Each Award Agreement shall specify such
general terms and conditions as the Committee shall determine.

12.2 Incentive Bonus Award Performance Criteria. The determination of Incentive
Bonus Awards for a given year or years may be based upon the attainment of
specified levels of Company or Subsidiary performance as measured by
pre-established, objective performance criteria determined at the discretion of
the Committee. The Committee shall (i) select those Participants who shall be
eligible to receive an Incentive Bonus Award, (ii) determine the performance
period, (iii) determine target levels of performance, and (iv) determine the
level of Incentive Bonus Award to be paid to each selected Participant upon the
achievement of each performance level. The Committee generally shall make the
foregoing determinations prior to the commencement of services to which an
Incentive Bonus Award relates, to the extent applicable, and while the outcome
of the performance goals and targets is uncertain.

12.3 Payment of Incentive Bonus Awards.

(a) Incentive Bonus Awards shall be paid in cash or Common Stock, as set forth
in a Participant’s Award Agreement. Payments shall be made following a
determination by the Committee that the performance targets were attained and
shall be made within two and one-half months after the later of the end of the
fiscal or calendar year in which the Incentive Award is no longer subject to a
substantial risk of forfeiture.

(b) The amount of an Incentive Bonus Award to be paid upon the attainment of
each targeted level of performance shall equal a percentage of a Participant’s
base salary for the fiscal year, a fixed dollar amount, or such other formula,
as determined by the Committee.

 

-14-



--------------------------------------------------------------------------------

13. Other Cash-Based Awards and Other Stock-Based Awards

13.1 Other Cash-Based and Stock-Based Awards. The Committee may grant other
types of equity-based or equity-related Awards not otherwise described by the
terms of this Plan (including the grant or offer for sale of unrestricted
Shares) in such amounts and subject to such terms and conditions, as the
Committee shall determine. Such Awards may involve the transfer of actual shares
of Common Stock to a Participant, or payment in cash or otherwise of amounts
based on the value of shares of Common Stock. In addition, the Committee, at any
time and from time to time, may grant Other Cash-Based Awards to a Participant
in such amounts and upon such terms as the Committee shall determine, in its
sole discretion.

13.2 Value of Cash-Based Awards and Other Stock-Based Awards. Each Other
Stock-Based Award shall be expressed in terms of shares of Common Stock or units
based on shares of Common Stock, as determined by the Committee, in its sole
discretion. Each Other Cash-Based Award shall specify a payment amount or
payment range as determined by the Committee, in its sole discretion. If the
Committee exercises its discretion to establish performance goals, the value of
Other Cash-Based Awards that shall be paid to the Participant will depend on the
extent to which such performance goals are met.

13.3 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any,
with respect to Other Cash-Based Awards and Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or shares of Common
Stock as the Committee determines.

14. Change in Control

14.1 Effect of a Change in Control Event.

(a) All Awards outstanding as of a Change in Control Event shall become fully
exercisable and fully vested upon the occurrence of such Change in Control
Event.

(b) For purposes hereof, an event described in clause (i) or clause (ii) of the
definition of Change in Control Event are hereinafter referred to as
“Section 14.1(b) Events”. In the event of a Section 14.1(b) Event, each
outstanding Stock Option and SAR shall be assumed or an equivalent benefit shall
be substituted by the entity determined by the Board to be the successor
corporation. However, in the event that any such successor corporation does not
agree in writing, at least 15 days prior to the anticipated date of consummation
of such Section 14.1(b) Event, to assume or so substitute each such Stock Option
and SAR, then the Committee shall notify the holder thereof in writing or
electronically that (a) such holder’s Stock Option and/or SAR, as applicable,
shall be fully exercisable until immediately prior to the consummation of such
Section 14.1(b) Event and (b) such holder’s Stock Option and/or SAR shall
terminate upon the consummation of such Section 14.1(b) Event. For purposes of
this Section 14.1(b), a Stock Option and a SAR shall be considered assumed if,
following consummation of the applicable Section 14.1(b) Event, the Stock Option
and/or SAR confers the right to purchase or receive, for each share of Common
Stock subject to the Stock Option and/or SAR immediately prior to the
consummation of such Section 14.1(b) Event, the consideration (whether stock,
cash or other securities or property) received in such Section 14.1(b) Event by
holders of Common Stock for each share of Common Stock held on the effective
date of such Section 14.1(b) Event (and, if holders of Common Stock are offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
such consideration received in such Section 14.1(b) Event is not solely common
stock of such successor, the Committee may, with the consent of such successor
corporation, provide for the consideration to be

 

-15-



--------------------------------------------------------------------------------

received in connection with such Stock Option and SAR to be solely common stock
of such successor equal in fair market value to the per share consideration
received by holders of Common Stock in the Section 14.1(b) Event.

15. General Provisions

15.1 Award Agreement. To the extent deemed necessary by the Committee, an Award
under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or units subject to the Award, the exercise price, base price, or
purchase price of the Award, the time or times at which an Award will become
vested, exercisable or payable and the term of the Award. The Award Agreement
may also set forth the effect on an Award of termination of Continuous Service
under certain circumstances. The Award Agreement shall be subject to and
incorporate, by reference or otherwise, all of the applicable terms and
conditions of the Plan, and may also set forth other terms and conditions
applicable to the Award as determined by the Committee consistent with the
limitations of the Plan. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code. The grant of an Award under
the Plan shall not confer any rights upon the Participant holding such Award
other than such terms, and subject to such conditions, as are specified in the
Plan as being applicable to such type of Award (or to all Awards) or as are
expressly set forth in the Award Agreement.

15.2 Forfeiture Events/Representations. The Committee may specify in an Award
Agreement at the time of the Award that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events shall include, but shall not be limited to, termination of
Continuous Service for Cause, violation of material Company policies, breach of
noncompetition, confidentiality or other restrictive covenants that may apply to
the Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company. The Committee may also specify in an
Award Agreement that the Participant’s rights, payments and benefits with
respect to an Award shall be conditioned upon the Participant making a
representation regarding compliance with noncompetition, confidentiality or
other restrictive covenants that may apply to the Participant and providing that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment on account of a
breach of such representation. Notwithstanding the foregoing, the
confidentiality restrictions set forth in an Award Agreement shall not, and
shall not be interpreted to, impair a Participant from exercising any legally
protected whistleblower rights (including under Rule 21 of the Exchange Act). In
addition and without limitation of the foregoing, any amounts paid hereunder
shall be subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any “clawback” policy adopted by the Company or as is otherwise required by
applicable law or stock exchange listing condition.

15.3 No Assignment or Transfer; Beneficiaries.

(a) Awards under the Plan shall not be assignable or transferable by the
Participant, except by will or by the laws of descent and distribution, and
shall not be subject in any manner to assignment, alienation, pledge,
encumbrance or charge. Notwithstanding the foregoing, the Committee may provide
in an Award Agreement that the Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to any rights, payments or
other benefits specified under an Award following the Participant’s death.
During the lifetime of a Participant, an Award shall be exercised only by such
Participant or such Participant’s guardian or legal representative. In the event
of a Participant’s death, an Award

 

-16-



--------------------------------------------------------------------------------

may, to the extent permitted by the Award Agreement, be exercised by the
Participant’s beneficiary as designated by the Participant in the manner
prescribed by the Committee or, in the absence of an authorized beneficiary
designation, by the legatee of such Award under the Participant’s will or by the
Participant’s estate in accordance with the Participant’s will or the laws of
descent and distribution, in each case in the same manner and to the same extent
that such Award was exercisable by the Participant on the date of the
Participant’s death.

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 15.3 to the contrary, the Committee may in its discretion provide in an
Award Agreement that an Award in the form of a Nonqualified Stock Option,
share-settled Stock Appreciation Right, Restricted Stock, Performance Share or
share-settled Other Stock-Based Award may be transferred, on such terms and
conditions as the Committee deems appropriate, either (i) by instrument to the
Participant’s “Immediate Family” (as defined below), (ii) by instrument to an
inter vivos or testamentary trust (or other entity) in which the Award is to be
passed to the Participant’s designated beneficiaries, or (iii) by gift to
charitable institutions. Any transferee of the Participant’s rights shall
succeed and be subject to all of the terms of the applicable Award Agreement and
the Plan. “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.

15.4 Rights as Stockholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued shares of Common Stock
covered by an Award until the date the Participant becomes the holder of record
of such securities. Except as provided in Section 4.3 hereof, no adjustment or
other provision shall be made for dividends or other stockholder rights, except
to the extent that the Award Agreement provides for dividend payments or
dividend equivalent rights.

15.5 Employment or Continuous Service. Nothing in the Plan, in the grant of any
Award or in any Award Agreement shall confer upon any Eligible Person or
Participant any right to continue in Continuous Service, or interfere in any way
with the right of the Company or any of its Subsidiaries to terminate the
employment or other service relationship of an Eligible Person or Participant
for any reason at any time.

15.6 Fractional Shares. In the case of any fractional share or unit resulting
from the grant, vesting, payment or crediting of dividends or dividend
equivalents under an Award, the Committee shall have the discretionary authority
to (i) disregard such fractional share or unit, (ii) round such fractional share
or unit to the nearest lower or higher whole share or unit, or (iii) convert
such fractional share or unit into a right to receive a cash payment.

15.7 Other Compensation and Benefit Plans. The amount of any compensation deemed
to be received by a Participant pursuant to an Award shall not constitute
includable compensation for purposes of determining the amount of benefits to
which a Participant is entitled under any other compensation or benefit plan or
program of the Company or any Subsidiary, including, without limitation, under
any bonus, pension, profit-sharing, life insurance, salary continuation or
severance benefits plan, except to the extent specifically provided by the terms
of any such plan.

15.8 Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and the Participant, the Participant’s executor,
administrator and permitted transferees and beneficiaries. In addition, all
obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

-17-



--------------------------------------------------------------------------------

15.9 Foreign Jurisdictions. The Committee may adopt, amend and terminate such
arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of other jurisdictions with respect to Awards that may
be subject to such laws. The terms and conditions of such Awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Moreover, the Board
may approve such supplements to or amendments, restatements or alternative
versions of the Plan, not inconsistent with the intent of the Plan, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of the Plan as in effect for any other purpose.

15.10 No Obligation to Notify or Minimize Taxes. The Company will have no duty
or obligation to any Participant to advise such holder as to the time or manner
of exercising an Award. Furthermore, the Company will have no duty or obligation
to warn or otherwise advise such holder of a pending termination or expiration
of an Award or a possible period in which the Award may not be exercised. The
Company has no duty or obligation to minimize the tax consequences of an Award
to the holder of such Award.

15.11 Corporate Action Constituting Grant of Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Board or
Committee consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Award Agreement as a
result of a clerical error in the papering of the Award Agreement, the corporate
records will control and the Participant will have no legally binding right to
the incorrect term in the Award Agreement.

15.12 Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of the Participant’s services for the Company
and any Affiliates is reduced (for example, and without limitation, if the
Participant is an employee of the Company and the employee has a change in
status from a full-time employee to a part-time employee) after the date of
grant of any Award to the Participant, the Committee has the right in its sole
discretion to (i) make a corresponding reduction in the number of shares subject
to any portion of such Award that is scheduled to vest or become payable after
the date of such change in time commitment and (ii) in lieu of or in combination
with such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

15.13 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose. Any shares of Common
Stock subject to these substitute Awards shall not be counted against any of the
maximum share limitations set forth in the Plan.

 

-18-



--------------------------------------------------------------------------------

16. Legal Compliance

16.1 Securities Laws. No shares of Common Stock will be issued or transferred
pursuant to an Award unless and until all then applicable requirements imposed
by Federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
shares of Common Stock may be listed, have been fully met. As a condition
precedent to the issuance of shares pursuant to the grant or exercise of an
Award, the Company may require the Participant to take any reasonable action to
meet such requirements. The Committee may impose such conditions on any shares
of Common Stock issuable under the Plan as it may deem advisable, including,
without limitation, restrictions under the Securities Act, as amended, under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any blue sky or other securities laws applicable to such
shares. The Committee may also require the Participant to represent and warrant
at the time of issuance or transfer that the shares of Common Stock are being
acquired only for investment purposes and without any current intention to sell
or distribute such shares. All Common Stock issued pursuant to the terms of this
Plan shall constitute “restricted securities,” as that term is defined in Rule
144 promulgated pursuant to the Securities Act, and may not be transferred
except in compliance herewith and with the registration requirements of the
Securities Act or an exemption therefrom. Certificates representing Common Stock
acquired pursuant to an Award may bear such legend as the Company may consider
appropriate under the circumstances. If an Award is made to an Eligible Person
who is subject to Chinese jurisdiction, and approval of the Award by China’s
State Administration of Foreign Exchange is needed, the Award may be converted
to cash or other equivalent amount if and to the extent that such approval is
not obtained.

16.2 Incentive Arrangement. The Plan is designed to provide an on-going,
pecuniary incentive for Participants to produce their best efforts to increase
the value of the Company. The Plan is not intended to provide retirement income
or to defer the receipt of payments hereunder to the termination of a
Participant’s employment or beyond. The Plan is thus intended not to be a
pension or welfare benefit plan that is subject to Employee Retirement Income
Security Act of 1974 (“ERISA”), and shall be construed accordingly. All
interpretations and determinations hereunder shall be made on a basis consistent
with the Plan’s status as not an employee benefit plan subject to ERISA.

16.3 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.

16.4 Section 409A Compliance. To the extent applicable, it is intended that the
Plan and all Awards hereunder comply with the requirements of Section 409A of
the Code or an exemption thereto, and the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. Notwithstanding anything in the Plan or an Award Agreement to the
contrary, in the event that any provision of the Plan or an Award Agreement is
determined by the Committee, in its sole discretion, to not comply with the
requirements of Section 409A of the Code or an exemption thereto, the Committee
shall, in its sole discretion, have the authority to take such actions and to
make such interpretations or changes to the Plan or an Award Agreement as the
Committee deems necessary, regardless of whether such actions, interpretations,
or changes shall adversely affect a Participant, subject to the limitations, if
any, of applicable law. If an Award is subject to Section 409A of the Code, any
payment made to a Participant who is a “specified employee” of the Company or
any Subsidiary

 

-19-



--------------------------------------------------------------------------------

shall not be made before the date that is six months after the Participant’s
“separation from service” to the extent required to avoid the adverse
consequences of Section 409A of the Code. For purposes of this Section 16.4, the
terms “separation from service” and “specified employee” shall have the meanings
set forth in Section 409A of the Code. In no event whatsoever shall the Company
be liable for any additional tax, interest or penalties that may be imposed on
any Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

16.5 Tax Withholding.

(a) The Company shall have the power and the right to deduct or withhold, or
require a participant to remit to the Company, the minimum statutory amount to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Plan, but in no event shall such deduction or withholding or remittance
exceed the minimum statutory withholding requirements unless permitted by the
Company and such additional withholding amount will not cause adverse accounting
consequences and is permitted under Applicable Law.

(b) Subject to such terms and conditions as shall be specified in an Award
Agreement, a Participant may, in order to fulfill the withholding obligation,
(i) tender previously-acquired shares of Common Stock or have shares of stock
withheld from the exercise, provided that the shares have an aggregate Fair
Market Value sufficient to satisfy in whole or in part the applicable
withholding taxes; and/or (ii) utilize the broker-assisted exercise procedure
described in Section 6.5 may also be utilized to satisfy the withholding
requirements related to the exercise of a Stock Option.

(c) Notwithstanding the foregoing, a Participant may not use shares of Common
Stock to satisfy the withholding requirements to the extent that (i) there is a
substantial likelihood that the use of such form of payment or the timing of
such form of payment would subject the Participant to a substantial risk of
liability under Section 16 of the Exchange Act; (ii) such withholding would
constitute a violation of the provisions of any law or regulation (including the
Sarbanes-Oxley Act of 2002), or (iii) such withholding would cause adverse
accounting consequences for the Company.

16.6 No Guarantee of Tax Consequences. Neither the Company, the Board, the
Committee nor any other Person make any commitment or guarantee that any
federal, state, local or foreign tax treatment will apply or be available to any
Participant or any other Person hereunder.

16.7 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

16.8 Stock Certificates; Book Entry Form. Notwithstanding any provision of the
Plan to the contrary, unless otherwise determined by the Committee or required
by any applicable law, rule or regulation, any obligation set forth in the Plan
pertaining to the delivery or issuance of stock certificates evidencing shares
of Common Stock may be satisfied by having issuance and/or ownership of such
shares recorded on the books and records of the Company (or, as applicable, its
transfer agent or stock plan administrator).

16.9 Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of New Jersey, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

 

-20-



--------------------------------------------------------------------------------

17. Effective Date, Amendment and Termination

17.1 Effective Date. The effective date of the Plan shall be the date on which
the Plan is approved by the requisite percentage of the holders of the Common
Stock of the Company; provided, however, that Awards granted under the Plan
subsequent to the approval of the Plan by the Board shall be valid if such
stockholder approval occurs within one year of the date on which such Board
approval occurs.

17.2 Amendment; Termination. The Board may suspend or terminate the Plan (or any
portion thereof) at any time and may amend the Plan at any time and from time to
time in such respects as the Board may deem advisable or in the best interests
of the Company or any Subsidiary; provided, however, that (a) no such amendment,
suspension or termination shall materially and adversely affect the rights of
any Participant under any outstanding Awards, without the consent of such
Participant, (b) to the extent necessary and desirable to comply with any
applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (c) stockholder approval is required for any amendment to the
Plan that (i) increases the number of shares of Common Stock available for
issuance under the Plan, or (ii) changes the persons or class of persons
eligible to receive Awards. The Plan will continue in effect until terminated in
accordance with this Section 17.2; provided, however, that no Award will be
granted hereunder on or after the 10th anniversary of the date of the Plan’s
initial adoption by the Board (the “Expiration Date”); but provided further,
that Awards granted prior to such Expiration Date may extend beyond that date.

INITIAL BOARD APPROVAL: March 22, 2018

INITIAL STOCKHOLDER APPROVAL: May 9, 2018

 

-21-